Exhibit 10.33

 

CONSULTANT:

■ Robert Forrester

VERASTEM, INC. CONTACT:

■ Dan Paterson

EFFECTIVE DATE:

■ June 21, 2019

 

 

Picture 2 [vstm20191231ex1033cf391001.jpg]

 

CONSULTING AGREEMENT

 

This Consulting Agreement (together with its attachments, this “Agreement”) made
as of the date written above (the “Effective Date”) is between Verastem, Inc. a
Delaware corporation having an address at 117 Kendrick Street, Suite 500,
Needham, MA 02494 (the “Company”), and Robert Forrester, residing at 346 Gay
Street, Westwood, MA 02142,  (“Consultant”). The Company desires to have the
benefit of Consultant's knowledge and experience, and Consultant desires to
provide Consulting Services (defined below)  to the Company, all as provided in
this Agreement.  All capitalized terms not herein defined shall have the
definitions ascribed to them in the Separation Agreement signed between
Consultant and the Company on June 25, 2019 (the “Separation Agreement”).

 

1. Consulting Services.  The Company hereby retains Consultant in an advisory
capacity to be available for advice to the Company from time to time as may be
mutually agreed upon and reasonable in light of any other professional
obligations the Consultant may undertake.  In providing services under this
Agreement, Consultant agrees not to use or disclose any trade secrets or other
confidential information of any other person, firm, corporation, institution or
other entity in connection with any of the Consulting Services without such
third party’s express written consent. Consultant will comply with all rules,
procedures and standards promulgated from time to time by the Company with
regard to Consultant’s access to and use of the Company’s property, information,
equipment and facilities.  Except as provided in Section 7.2 below, this is a
non-cancellable term consulting agreement.

2. Term and Compensation.  The term of this Consulting Agreement shall be
thirty-seven (37) months, from June 22, 2019 through July 21, 2022.  As
compensation for the Consulting Services rendered during the Term, the Company
will pay Consultant at an hourly rate of $600.00. In further consideration for
the Consulting Services rendered by Consultant to the Company, the Company
agrees the time within which Consultant shall be allowed to exercise all stock
options granted to him pursuant to the terms of the Award Agreements shall be
extended until the earlier of July 21, 2022, or the original expiration date of
such stock option.  Payments will be made by the Company within thirty (30) days
from the Company’s receipt of Consultant’s invoice.  Invoices will contain such
detail as the Company may reasonably require, and will be payable in U.S.
Dollars in accordance with the terms and provisions of the Business Terms.  The
Company will reimburse Consultant for reasonable and pre-approved business
expenses incurred by Consultant in the performance of the Consulting Services as
specified in the Business Terms.

3. Inventions.

3.1



Definition.  “Inventions” means all inventions, discoveries, improvements,
ideas, designs, processes, products, computer programs, works of authorship,
databases, gene sequences, cell lines, samples, chemical compounds, assays,
biological materials, mask works, trade






secrets, know-how, research and creations (whether or not patentable or subject
to copyright or trade secret protection) that Consultant makes, conceives or
reduces to practice, either alone or jointly with others, and that (a) result
from the performance of the Consulting Services, and/or (b) result from use of
facilities, equipment, supplies, Research Materials (defined below), or
Confidential Information (defined below) of the Company.

3.2



Ownership.  Consultant will promptly disclose all Inventions in confidence to
the Company. Consultant agrees to irrevocably transfer and assign and hereby
does irrevocably transfer and assign to the Company or its successors or
designees the entire right, title and interest now existing or that may exist in
the future in and to all right, title and interest in and to all Inventions and
any and all related patents, patent applications, copyrights, copyright
applications, trademarks, trade names, trade secrets and other proprietary and
moral rights in the United States and throughout the world developed as a result
of and solely as a result of this consulting agreement (“Work Product”).  All
Work Product will be the exclusive property of the Company.  For purposes of the
copyright laws of the United States, all Work Product will constitute “works
made for hire”, except to the extent such Inventions cannot by law be “works
made for hire”. Consultant agrees to execute, at the Company’s request and
expense, all documents and other instruments necessary or desirable to confirm
such assignment.  In the event that Consultant does not, for any reason, execute
such documents within a reasonable time of the Company’s request, Consultant
hereby irrevocably appoints the Company as Consultant’s attorney-in-fact for the
purpose of executing such documents on Consultant’s behalf, which appointment is
coupled with an interest.  Consultant shall not attempt to register any works
created by Consultant pursuant to this Agreement at the U.S. Copyright Office,
the U.S. Patent & Trademark Office, or any foreign copyright, patent, or
trademark registry.  Consultant retains no rights in the Work Product and agrees
not to challenge the Company’s ownership of the rights embodied in the Work
Product.  Consultant further agrees to assist the Company in every proper way to
enforce the Company’s rights relating to the Work Product in any and all
countries, including, but not limited to, executing, verifying and delivering
such documents and performing such other acts (including appearing as a witness)
as the Company may reasonably request for use in obtaining, perfecting,
evidencing, sustaining and enforcing the Company’s rights relating to the Work
Product.

3.3



Moral Rights.  If Consultant has any rights, including without limitation
“artist’s rights” or “moral rights” in the Work Product which cannot be assigned
(the “Non-Assignable Rights”), Consultant agrees to waive enforcement worldwide
of such rights against the Company. In the event that Consultant has any such
rights that cannot be assigned or waived, Consultant hereby grants to the
Company a royalty-free, paid-up, exclusive, worldwide, irrevocable, perpetual
license under the Non-Assignable Rights to (i) use, make, sell, offer to sell,
have made, commercialize, and further sublicense the Work Product, and (ii)
reproduce, distribute, create derivative works of, publicly perform and publicly
display the Work Product in any medium or format, whether now known or later
developed.

3.4



Research Materials.  For Consulting Services which involve laboratory work or
experiments, “Research Materials” means all materials (a) furnished by the
Company, (b)  developed by Consultant in connection with the Consulting
Services, or (c)  the cost of which are reimbursed to Consultant by the
Company.  Research Materials include, in the case of biological materials, all
progeny and unmodified derivatives of those materials, and in the case of
chemical materials, all analogs, formulations, mixtures and compositions of
those materials. Research Materials are the sole property of the
Company.  Consultant






agrees not to use or evaluate Research Materials for any purpose other than as
directed by the Company, and not to transfer the Research Materials to any third
party without the prior written consent of the Company.  Consultant will use the
Research Materials in strict compliance with all laws and regulations.  

3.5



Records.  Consultant shall make and maintain adequate and current written
records of all Work Product, which records shall be available to and remain the
property of the Company at all times. 

3.6



Agreement with Institution.  This Agreement is made subject to the understanding
that Consultant, if affiliated with an Institution, may be required to fulfill
certain obligations, including teaching, directing laboratory operations,
conducting research, and publishing work.  It is further understood that
Consultant may have signed an agreement concerning inventions with Institution,
under which Consultant may be obligated to assign to Institution certain
inventions which arise out of or otherwise relate to Consultant’s work at or for
Institution or from Consultant’s use of certain of its facilities or
intellectual property.  In performing the Consulting Services, Consultant agrees
not to utilize Institution facilities or intellectual property if the result of
such use is that any Inventions will not be assignable solely to the
Company.  Use of Institution's telephone, fax machines or computers for
communication purposes, however, will not constitute use of Institution's
facilities under this Agreement.

3.7



Work at Third Party Facilities.  Consultant agrees not to make use of any funds,
space, personnel, facilities, equipment or other resources of a third party in
performing the Consulting Services, and further agrees not to take any other
action that would result in a third party owning or having a right in any
Inventions, unless agreed upon in writing in advance by the Company.

4. Confidential Information.

4.1



Definition.  “Confidential Information” means information with respect to the
facilities and methods of  the Company, Research Materials, trade secrets,
Inventions, systems, patents and patent applications, procedures, manuals,
confidential reports, financial or legal information, business plans, prospects,
or opportunities, personnel information, lists of customers and suppliers, and
information of third parties provided by the Company to
Consultant.  Confidential Information does not include information which (i) is
in the public domain or which becomes part of the public domain through no
wrongful act on Consultant’s part but only after it becomes so publicly known,
(ii) is already in Consultant’s possession at the time of disclosure by the
Company, other than by previous disclosure by the Company, as evidenced by
written or electronic records, or (iii) that becomes known to Consultant through
disclosure by a third party having the right to disclose the information, as
evidenced by written or electronic records. 

4.2



Obligations of Confidentiality.  Consultant will not directly or indirectly
publish, disseminate or otherwise disclose, use for Consultant’s own benefit or
for the benefit of a third party, deliver or make available to any third party,
any Confidential Information, other than in furtherance of the purposes of this
Agreement, and only then with the prior written consent of the Company, and it
is agreed and understood that all Confidential Information shall remain the sole
property of the Company. Without the Company’s prior written approval,
Consultant will not directly or indirectly disclose to anyone the existence or
terms of this Agreement or the fact that Consultant has this arrangement with
the Company.   If required, Consultant may disclose the Confidential Information
to a governmental






authority or by order of a court of competent jurisdiction, provided that such
disclosure is subject to all applicable governmental or judicial protection
available for like material and reasonable advance notice of such compulsory
disclosure is given to the Company.  Consultant will exercise all reasonable
precautions to protect the physical integrity and confidentiality of the
Confidential Information, and will not remove any Confidential Information or
copies or derivations thereof from the Company’s premises except to the extent
necessary to fulfill the Consulting Services, and then only with the Company’s
prior consent.  Consultant may disseminate or permit access to Confidential
Information only to Consultant Personnel who have a need to know such
Confidential Information in the course of the performance of their duties under
this Agreement and who are bound to protect the confidentiality of the
Confidential Information consistent with the terms of this Agreement. Consultant
agrees to be responsible for any breach of this Agreement by any of the
Consultant Personnel. The Company will be entitled to injunctive relief as a
remedy for any breach of the terms of this Section 4. Nothing in this Agreement
limits, restricts or in any other way affects Consultant’s communicating with
any governmental agency or entity, or communicating with any official or staff
person of a governmental agency or entity, concerning matters relevant to the
governmental agency or entity, or requires Consultant to furnish prior notice to
the Company of the same.  Consultant cannot be held criminally or civilly liable
under any federal or state trade secret law for disclosing a trade secret (i) in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney, solely for the purpose of reporting or
investigating a suspected violation of law, or (ii) in a complaint or other
document filed under seal in a lawsuit or other proceeding.  Notwithstanding
this immunity from liability, Consultant may be held liable if he unlawfully
accesses trade secrets by unauthorized means.

4.3



Third Party Confidential Information.  Consultant recognizes that the Company
has received and in the future will receive from third parties confidential and
proprietary information (“Third Party Information”) subject to a duty on the
Company’s part to maintain the confidentiality of such information and to use it
only for certain limited purposes.  Consultant agrees that Consultant owes the
Company and such third parties, during the term of this Agreement and
thereafter, a duty to hold Third Party Information in the strictest confidence
in accordance with the Company’s obligations to such third party, and agrees not
to disclose it to any person, firm or corporation or use it except in carrying
out the Consulting Services for the Company consistent with the Company’s
agreement with such third party. 

5. Restrictions. 

5.1



 

(i) While Consultant is engaged by the Company, Consultant will not, within the
United States or any other geographic region in which the Company conducts its
business, and in any capacity, whether individually or as an employee,
consultant, director, officer, agent, advisor or otherwise, for or on behalf of
any entity (a “Competing Organization”), engage in any business activities that
are competitive with any of the material business activities of the Company,
including without limitation the research, development, sale or marketing of any
competitive product of the Company, unless Consultant’s duties at such Competing
Organization do not include duties relating to any product, process, service or
business activity that competes or is reasonably expected to compete with a
material product, process, service or business activity in existence or being
conducted, provided or developed by the Company, and provided that Consultant
has delivered to the Company a






written statement, confirmed by Consultant’s prospective employer or consulting
client, as the case may be, describing Consultant’s duties and stating that such
duties are consistent with Consultant’s obligations under this Agreement; and

(ii) While Consultant is engaged by the Company, and for a period of twelve (12)
months after the termination or cessation of such engagement for any reason,
Consultant will not, whether directly or indirectly, solicit, attempt to solicit
or in any manner assist any other party to solicit any employee, independent
contractor, or consultant of the Company to terminate or diminish his, her or
its relationship with the Company in order to become an employee, consultant, or
independent contractor to or for any other person or entity.

5.2



As used in this Section 5, “competitive” activities means discovering,
developing or commercializing drugs that selectively target cancer stem cells,
“competitive” products means drugs that selectively target cancer stem cells,
and an “employee,” “independent contractor” or “consultant” of the Company is
any person who holds or at any time during the six-month period prior to the
termination of Consultant’s engagement by Company held such status with Company.

6. Representations and Warranties.  

6.1



No Conflicts.  Consultant is under no contractual or other obligation or
restriction which is inconsistent with Consultant’s execution of this Agreement
or the performance of the Consulting Services.  The Company agrees that nothing
in this Agreement prohibits or interferes with the Consultant's ability pursue
other professional opportunities, except as limited by Sections 3, 4 and 5
above.

6.2



Absence of Debarment.    Consultant represents that (a) neither Consultant nor
any Consultant Personnel has been debarred, and to the best of Consultant’s
knowledge is not under consideration to be debarred, by the U.S. Food and Drug
Administration (“FDA”) from working in or providing consulting services to any
pharmaceutical or biotechnology company under Section 306(a) or 306(b) of the
federal Food, Drug and Cosmetic Act (codified at 21 U.S.C. §§ 335a(a) and
335a(b)); (b) no debarred person will in the future be employed by Consultant to
perform any services hereunder in connection with any application for approval
of a drug by the FDA; and (c) neither Consultant nor any Consultant Personnel
has a conviction on their record for which a person can be debarred as decribed
in Sections 306(a) or 306(b) of the federal Food, Drug and Cosmetic
Act.  Consultant further represents and warrants that should Consultant or any
Consultant Personnel be convicted in the future of any act for which a person
can be debarred as described in Sections 306(a) or 306(b) of the federal Food,
Drug and Cosmetic Act, Consultant shall immediately notify Company of such
conviction in writing.

6.3



Assignment of Ownership in Work Product.  Consultant represents and warrants
that (i) Consultant has the right and unrestricted ability to assign the Work
Product to the Company as set forth in Section 3 (including without limitation
the right to assign any Work Product created by Consultant’s employees or
contractors); (ii) the Work Product has not heretofore been published in whole
or in part; and (iii) the Work Product will not infringe upon any copyright,
patent, trademark, right of publicity or privacy, or any other proprietary or
intellectual property right of any person, whether contractual, statutory or
common law. 

6.4



Compliance with Law.  Consultant covenants that the services to be provided
hereunder shall be in compliance with all applicable laws, rules and
regulations. Consultant






acknowledges that Consultant is subject to the Company’s insider trading policy,
a copy of which can be found on the Company’s website at www.verastem.com.

6.5



No Conflicting Agreements.  Consultant represents that Consultant’s performance
of all the terms of this Agreement and as a provider of services to the Company
does not and will not breach any agreement to keep in confidence proprietary
information, knowledge or data acquired by Consultant in confidence or in trust
prior to or during  this Agreement, and Consultant has not and will not disclose
to the Company or induce the Company to use any confidential or proprietary
information or material belonging to any previous employers or other third
parties.  When performing the Consulting Services, Consultant  agrees to use
only such materials and information of any kind that Consultant has rightfully
obtained and that are not considered proprietary or confidential by any third
party unless agreed to otherwise by the Company in writing.

7. Term and Termination. 

7.1



Term.  This Agreement will commence on the Effective Date and continue for
period of three years, that is, until July 21, 2022 ("the Term"). This Agreement
is not subject to cancelation by the Company absent cause unless sooner
terminated pursuant to the express terms of this Section 7.  The Company may,
however, during the Term and in its sole discretion, reduce or eliminate the
Consulting Services and/or revoke the Consultant’s access to Company premises,
equipment, property, or systems.

7.2



Termination for Cause.  If, during the Term, the Consultant (i) materially
breaches a material provision of this Agreement which is not remedied within
(30) days of written notice thereof, (ii) is convicted of or enters a plea of
nolo contendere to any felony charge, or (iii) commits acts of fraud,
embezzlement or moral turpitude involving the Company, the Company may terminate
the Agreement for Cause. In addition, the Company may terminate this Agreement
immediately at any time upon written notice to Consultant in the event
Consultant revokes his acceptance of the Separation Agreement (as defined
below). 

7.3



Termination by Consultant.  Consultant may terminate this Agreement  at any time
without cause upon not less than thirty (30) days’ prior written notice to the
Company. 

7.4



Effect of Expiration/Termination.  Upon expiration or termination of this
Agreement, neither the Company nor Consultant will have any further obligations
under this Agreement, except (a) for liabilities accrued through the date of
termination, and (b) the obligations under Sections  3, 4, 5, 6, 7 and 8 hereof
will survive. Upon expiration or termination, and in any case upon the Company’s
request, Consultant will return immediately to the Company all tangible
Confidential Information and all tangible Third Party Information, including all
copies, reproductions and derivations thereof, and all of the Company’s
property, equipment, and documents.  Consultant will not copy, delete, or alter
any information contained on any Company property, equipment, or documents
before returning such to the Company.  In addition, if Consultant has used any
personal computer, server, electronic device, or e-mail system to receive,
store, review, prepare or transmit any Confidential Information or Third Party
Information, Consultant will provide the Company with a computer-useable copy of
all such Confidential Information and Third Party Information and then will
delete any such Confidential Information or Third Party Information from
Consultant’s computer storage or any other media (including, but not limited to,
online and off-line libraries).  Consultant agrees to provide the Company access
to its system as reasonably requested to verify that the necessary copying
and/or deletion has been completed.  Consultant further agrees that any property
situated on Company






premises and owned by the Company will be subject to inspection by the Company’s
personnel at any time with or without notice.  Consultant will, promptly upon
expiration or termination, certify in writing that it has complied with the
requirements of this section ; provided, however, that Consultants obligations
under this Agreement will continue even if Consultants fails or declines to
provide such written certification.

8. Miscellaneous.

8.1



Independent Contractor.  All Consulting Services will be rendered by Consultant
as an independent contractor, and this Agreement does not create an
employer-employee, partnership, agency or joint venture relationship between the
Company and Consultant.  Except as set forth in his Separation Agreement,
Consultant will have no rights to receive any employee benefits, such as health
and accident insurance, sick leave or vacation which are accorded to regular
Company employees, except as may be required by COBRA. Consultant will not in
any way represent himself to be an employee, partner, joint venturer, or agent
of the Company. Consultant is not authorized to make any representation,
contract, or commitment on behalf of the Company or incur any liabilities or
obligations of any kind in the name of or on behalf of the Company.  Consultant
shall work independently, without day-to-day direction from the Company, and may
adopt such arrangements as Consultant desires with regard to the details of the
Consulting Services performed under this Agreement, the hours during which the
Consulting Services will be provided, and the place or places where the
Consulting Services are to be furnished; provided that: (a) such arrangements,
details, hours and location of services shall be consistent with the proper
accomplishment of the agreed objectives of the Company; and (b) such services by
Consultant shall be performed in a manner calculated to obtain the most
satisfactory results for the Company.

8.2



Taxes.  Consultant and the Company agree that the Company will treat Consultant
as an independent contractor for purposes of all tax laws (local, state and
federal) and file income reporting and other forms consistent with such
status.  Consultant agrees that, as an independent contractor, neither
Consultant nor Consultant’s employees are entitled to unemployment benefits in
the event this Agreement terminates, or to workers’ compensation benefits in the
event that Consultant, or any employee of Consultant, is injured in any manner
while performing obligations under this Agreement.  Consultant will be solely
responsible to pay any and all local, state, and/or federal income, social
security and unemployment taxes for Consultant and Consultant’s employees.  The
Company will not withhold any taxes or prepare W-2 Forms for Consultant, but
will provide Consultant with a Form 1099 if and to the extent required by
law.  Consultant is solely responsible for, and will timely file, all tax
returns and payments required to be filed with, or made to, any federal, state
or local tax authority with respect to the performance of services and receipt
of fees under this Agreement. Consultant is solely responsible for, and must
maintain adequate records of, expenses incurred in the course of performing
services under this Agreement, except as provided herein.  The Company will
regularly report amounts paid to Consultant with the appropriate taxing
authorities, as required by law. Consultant will provide the Company with
Consultant’s taxpayer identification number or social security number, as
applicable. 

8.3



Use of Name.  Consultant consents to the use by the Company of Consultant’s name
and likeness in written materials and oral presentations to current or
prospective customers, partners, investors or others, provided that such
materials or presentations accurately describe the nature of Consultant’s
relationship with and contributions to the Company.








8.4



Assignability and Binding Effect.  The Consulting Services to be rendered by
Consultant are personal in nature.  Consultant may not assign or transfer this
Agreement or any of Consultant’s rights or obligations hereunder except to a
corporation of which Consultant is the sole stockholder.  In no event will
Consultant assign or delegate responsibility for actual performance of the
Consulting Services to any other natural person except to Consultant Personnel
as provided for under this Agreement.  This Agreement will be binding upon and
inure to the benefit of the parties and their respective legal representatives,
heirs, successors and permitted assigns.  The Company may assign this Agreement
to any other corporation or entity which acquires (whether by purchase, merger,
consolidation or otherwise) all or substantially all of the business and/or
assets of the Company.

8.5



Headings.  The section headings are included solely for convenience of reference
and will not control or affect the meaning or interpretation of any of the
provisions of this Agreement.

8.6



Notices.  Any notices or other communications from one party to the other will
be in writing and will be given by addressing the same to the other at the
address or facsimile number set forth in this Agreement.  Notices to the Company
will be marked “Attention: General Counsel”. Notice will be deemed to have been
duly given when (a) deposited in the United States mail with proper postage for
first class Registered or Certified Mail prepaid, return receipt requested, (b)
sent by any reputable commercial courier, delivery confirmation requested, (c)
delivered personally, or (d) if promptly confirmed by mail or commercial courier
as provided above, when dispatched by facsimile.

8.7



Amendment.  This Agreement may be amended or modified only by a writing signed
by authorized representatives of both parties.

8.8



No Waiver.  No waiver of any term or condition of this Agreement shall be valid
or binding on either party unless the same shall be been mutually assented to in
writing by both parties.  The failure of either party to enforce at any time any
of the provisions of this Agreement, or the failure to require at any time
performance by the other party of any of the provisions of this Agreement, shall
in no way be construed to be a present or future waiver of such provisions, nor
in any way affect the right of either party to enforce each and every such
provision thereafter.  The express waiver by either party of any provision,
condition or requirement of this Agreement shall not constitute a waiver of any
future obligation to comply with such provision, condition or requirement.

8.9



Severability. In the event that any one or more of the provisions contained in
this Agreement is, for any reason, held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability will not affect
any other provisions of this Agreement, and all other provisions will remain in
full force and effect.  If any provision of this Agreement is held to be
excessively broad, it will be reformed and construed by limiting and reducing it
so as to be enforceable to the maximum extent permitted by law.

8.10



Entire Agreement.  This Agreement, together with the Separation Agreement
between the parties dated June 25, 2019 (the “Separation Agreement”) and the
surviving documents referenced therein, constitutes the entire agreement of the
parties with regard to their subject matter, and supersede all previous written
or oral representations, agreements and understandings between the parties.








8.11



Governing Law/Jurisdiction.  All disputes related to or arising out of this
Agreement shall be resolved in the state or federal courts of the Commonwealth
of Massachusetts, to whose exclusive jurisdiction each party hereby
consents.  This Agreement will be governed by, construed and enforced in
accordance with the laws of the Commonwealth of Massachusetts applicable to
contracts made and to be performed therein, without giving effect to the
principles thereof relating to the conflict of laws.

8.12



Remedies.  The Parties agree that Consultant’s obligations under this Agreement
are of a unique character that gives them particular value; breach of any of the
provisions of Sections 3, 4 or 5 will result in irreparable and continuing
damage to the Company for which there will be no adequate remedy at law; and, in
the event of such breach or threatened breach, the Company will be entitled to
injunctive relief and/or a decree for specific performance, an award of its
attorney’s fees incurred, and such other and further relief as may be proper.
Consultant and the Company further agree that no bond or other security shall be
required in obtaining such equitable relief.

8.13



Counterparts.  This Agreement may be executed in any number of counterparts,
each of which will be deemed an original, but all of which together will
constitute one and the same instrument.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement under
seal as of the Effective Date.

 

 

 

 

VERASTEM, INC.

CONSULTANT

 

 

By: /s/ Michael Kauffman MD

By: /s/ Robert Forrester

Name: Michael Kauffman

Name: Robert Forrester

Title:   Lead Director, VSTM BoD

                   duly authorized

Title:

                   duly authorized

 

 

 

 

             _________________________________

 

 










INSTITUTION ACKNOWLEDGEMENT
AND CONSENT FORM

 

Verastem, Inc. (the “Company”) is prepared to enter into the foregoing Agreement
with the consultant named on the preceding signature page (“Consultant”).  The
Company recognizes that as a member of the institution named below
(“Institution”), Consultant is responsible for ensuring that any consulting
agreement Consultant enters into with a for-profit entity is not in conflict
with the patent, consulting or other policies of Institution.  The proposed
Agreement requires Consultant, if required by Institution policies, to disclose
the proposed Agreement to Institution and/or to obtain Institution’s consent to
enter into the proposed Agreement.

Institution hereby acknowledges and consents to Consultant entering into the
foregoing Agreement.

 

INSTITUTION: 

 

By_______________________________________

Print Name

Title______________________________________

duly authorized

Date______________________________________

 

 



